Citation Nr: 1537414	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to gout and a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In August 2014, the Board remanded this matter for further development and recharacterized the claim for depression as one for an acquired psychiatric disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The weight of the competent, persuasive medical evidence does not support finding that the Veteran has gout due to service.

2.  The weight of the competent, persuasive medical evidence does not support finding that the Veteran has a lumbar spine disorder due to service.

3.  The weight of the competent, persuasive medical evidence does not support finding that the Veteran has an acquired psychiatric disorder secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, including depression, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2013 letter, sent prior to the initial unfavorable decision issued in May 2013, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis and specific to Reserve service, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records, to include from McCurtain Memorial Hospital and Broken Bow.  During the October 2014 VA examination, the Veteran also reported mental health treatment from M. Heinmen five years previously.  The Board notes that although VA never attempted to obtain records from that medical provider, those records were associated with the SSA records.  Also, during his July 2014 Board hearing, the Veteran reported post-service treatment from a Dr. Chandler, but noted that the physician was dead and that such records were unobtainable.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  The Board also notes that per the August 2014 Board Remand directives, the AOJ obtained more recent VA medical records, SSA records and VA examinations regarding gout and an acquired psychiatric disorder.

The Veteran underwent VA medical examinations in May 2013 (for the lumbar spine disorder), October and April 2015 (for gout), and October 2014 (for an acquired psychiatric disorder).   The VA examiners provided specific findings referable to the Veteran's allegations regarding the lumbar spine and acquired psychiatric disorder.  Additionally, the Board notes that although the October 2014 VA examination was inadequate, as will be further explained in the decision herein, the April 2015 VA examination provided sufficient information for the Board to adjudicate such claim.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding each issue decided herein has been met.  

Additionally, in July 2014, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2014 Board hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences he alleges, to include that his gout started while stationed in Germany and that his lumbar spine disorder started in 1987-1988 stateside.  The Veteran also reported as to chronicity of back pain and that his psychiatric disorder developed secondary to his pain.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's August 2014 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Claims for Service Connection for Gout and a Lumbar Spine Disorder 

The Veteran has claimed that he first developed gout during service, while stationed in Germany, and that he continued to have problems with his feet through the remainder of his service and to the present.  (July 2014 Board hearing, April 2014 lay statement).   He has reported that he was initially informed that he had gout while performing duties in the snow, that his feet were swollen, and that he was treated with aspirin.  He indicated having subsequent have flare-ups of gout during service, but that he would withstand the pain and not obtain treatment as he was afraid of consequences.  He claimed continued feet problems during service while in Oklahoma and that he later hurt his back moving desks. (April 2014 lay statement).  The Veteran further contends that he has had a chronic low back disorder since moving those desks in service.  (July 2014 Board hearing).

Initially, the Board clarifies that the Veteran's active duty service was only from March 1985 to March 1989.  An April 2013 response to a Request for Information verified that the Veteran served on active duty from March 1985 to March 1988, and that his subsequent service was not active duty, other than for training purposes.  Also, an April 2013 Veterans Information Solution result for the Veteran documented that the Veteran's active duty was from March 1985 to March 1988, and that he subsequently had National Guard and Reserve service.  Additionally, based on the Veteran's timetable as to when his gout and later his lumbar spine disorder developed (with his gout developing prior to his November 1987 back injury), his current claims are related to his active duty service, prior to March 1988.  

A.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


B.  Factual Background and Analysis

Service treatment records do not include any complaints of, or treatment for, gout.  However, they do include treatment for low back pain. A July 1986 record documents a complaint of back pain.  A November 1987 record documents a complaint of lower back pain since the day before, while lifting.  His medical provider diagnosed the Veteran with lumbar strain.  A January 13, 1988 record documents a complaint of recurrent back pain for two to three months.  The examiner diagnosed the Veteran with mild sacroiliac joint strain.  That day, the Veteran also underwent an X-ray for his lumbar spine; the radiologist concluded that the Veteran had a normal lumbar spine and pelvis.

The record is thus clear that the Veteran had an in-service back injury.  The question before the Board is whether such in-service injury is etiologically related to his diagnosed low back pain and arthritis.  (May 2013 VA examination).  The Board must also determine whether the Veteran's current report of in-service foot pain, which he attributes to gout, is etiologically related to his currently diagnosed gout.  (April 2015 VA examination).

Following his March 1988 separation from active duty, the Veteran underwent an Army Reserve examination in August 1989.  At that time, the examiner found that the Veteran's lower extremities, feet, and spine were normal.  In his report of medical history, the Veteran reported recurrent back pain, but denied having swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; pain or trick shoulder or elbow; trick or locked knee; and foot trouble.  The Veteran also denied frequent trouble sleeping.

VA medical records also document complaints of, or treatment for, the low back pain and gout, but do not include any medical etiology opinions as to their cause.  (January 2014 and May 2014 VA medical records).  At most, they include the Veteran's report that he has had chronic low back pain since service.  (May 2014 VA medical record).  However, evidence or information by a medical examiner without analysis is not competent evidence.  LeShore v. Brown, 8 Vet. App. 406 (1996) (medical professionals are not competent to transform lay history with no medical comment into competent medical evidence based on their status as medical professionals).

i. Specific to the Lumbar Spine 

As to the lumbar spine disorder claim, in May 2013, the Veteran underwent an examination.  The VA examiner noted the Veteran's report of low back pain for over 20 years, with the initial episode lasting 3-4 days after stacking old metal desks in 1986 or 1987. The Veteran also reported trouble with back pain 1-2 times per year until 1997, when it worsened after he moved a heavy object with his job as a sander (which involved prying heavy pieces of wood out from machinery).  At that time, the pain was worse and lasted much longer than usual, a couple of months.  After that, he changed his job to "a woodright", which involved lifting not as heavy of objects, but still requiring standing and bending.  The Veteran reported gradual worsening of low back pain, but that he continued to work until approximately 2008.  The Veteran reported medication use, of moderate effectiveness.

Following examination of the Veteran and review of the Veteran's lay statements and the medical evidence, to include specific notations of various medical records associated with the claims file, the May 2013 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that he assumed the Veteran provided history was accurate.  However, he explained that although the Veteran reported that there was an event during his service time that started his "back trouble", the record did not show a causative event for his first episode in July 1986. The Veteran did report heavy lifting as inciting second documented bout of back pain in November 1987, however it had been over a year since the previous bout of pain, so the two episodes were not likely related.  The examiner noted that the Veteran required 2 months of medication, but the pain responded well to it and the Veteran did not suffer debility due to the back condition until 10 years later.  The examiner further noted the Veteran's report of back pain once or twice a year, from 1987 until 1997, which was typical. 

The May 2013 spine examiner found that low back pain was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  Furthermore, it was at least as likely as not permanently aggravated or a result of the Veteran's occupation/manual labor from 1988 until 1997, and was not caused by and/or worsened by an already service connected disability. The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  An etiologic diagnosis was not established for most patients with back pain, in whom episodes of back pain are self-limited and resolve without specific therapy.  

The May 2013 spine examiner further noted medical literature from the American Family Physician reporting that more than 70 percent of people in developed countries will experience low back pain at some time in their lives. Each year, 15 to 45 percent of adults suffer low back pain.  Symptoms, pathology, and radiologic appearances are poorly correlated.  Pain is nonspecific in about 85 percent of people.  Acute low back pain is usually self-limiting.

As to the lumbar spine disorder claim, the May 2013 VA examination is the only medical evidence of record to address the Veteran's claim and is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Furthermore, the May 2013 VA examiner explained that while the Veteran may have had occasional episodes of back pain following service (as shown in the post-service August 1989 report of medical history), low back pain is actually a very common occurrence and that acute low back pain was usually self-limiting.  The examiner thus implied that the Veteran's occasional periods of low back pain were acute in nature.  As such, though the Board does not dispute that the Veteran may have had occasional periods of low back pain in service and after service, the competent medical opinion evidence has found that the post-services incidences of back pain were not due to service.  The Board further notes that while the Veteran has reported chronic back pain since service, he also indicated that it occurred only once or twice a year, indicated at least some inconsistency in his reports of chronicity and thus making such reports of questionable credibility.  

The Board further notes that the Veteran has worked in numerous physically strenuous positions following service, including as a sander who had to pry heavy pieces of wood out from machinery and a wood-right lifting somewhat heavy objects, as well as, standing and bending.  (May 2013 VA examination).  Indeed, the May 2013 VA examiner actually found that the Veteran's current back disorder was more likely traced to such post-service physical work than to service.  

ii. Specific to the Gout Claim

The Veteran underwent two VA examinations for gout.

His October 2014 VA examiner opined that the Veteran has gout, diagnosed in 1989.  The examiner noted the Veteran's report that he had pain in both feet while in Germany and was treated with light duty and medications.  The examiner further found that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran had "DOCUMENTED COMPLAINTS OF FOOT PAIN MOST LIKELY RELATED TO GOUT WHILE IN THE SERVICE."

In April 2015, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with gout, noting a years later date of diagnosis.  The examiner further noted the Veteran's reported history of being in Germany and seeing a medic in the field in 1986, when he awoke one morning with his right foot and ankle swelling and pain.  The Veteran reported treatment of wrapping the area and light duty.  The Veteran further claimed to have had the same symptoms in 1988, but for both feet with swelling increasing up to his bilateral knees, and treatment with Tylenol.  The Veteran also indicated that he had been diagnosed and treated for gout starting in 2007, when he was treated with hydrocodone and an anti-inflammatory medication. 

Following examination of the Veteran, consideration of lay evidence, and review of the medical evidence of record, the April 2015 VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that she had carefully reviewed the service treatment records, which were silent for chronicity of symptoms for bilateral feet or symptoms indicative of gout.  The examiner noted that there was no evaluation, treatment, or diagnosis for gout during military service.  Also, the August 1989 examination report showed that the Veteran reported that he was in good health and without documentation of chronicity of symptoms for gout, diagnosis or treatment for gout.  The examiner further noted that the Veteran reported that he did not receive preventative medication for gout in 2007 many years post military service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As to the gout claim, the Board finds that the April 2015 VA examination is the more probative of the two medical opinions of record.  The October 2014 VA examination opinion is completely based on "DOCUMENTED COMPLAINTS OF FOOT PAIN MOST LIKELY RELATED TO GOUT WHILE IN THE SERVICE."  However, a review of the service treatment records document that there are no foot complaints documented in the record.  The Board notes that the Veteran's electronic claims file incorrectly labelled some private medical records documenting treatment for gout as service treatment records, but in addition to not being service treatment records they were also from over a decade after the Veteran's discharge from service.  These mistakenly labelled records may have been the ones that the October 2014 VA examiner incorrectly indicated documented gout in service.  The Board further notes that the October 2014 examiner also provided a diagnosis date of 1989 for the Veteran's gout, but that such a period would be after the Veteran's period of active duty, and indeed, after the Veteran's personal report of when his symptoms developed (prior to the documented 1987 back injury).  

In contrast, the April 2015 VA examiner provided a more comprehensive and thorough medical opinion.  The VA examiner obtained and considered a more encompassing description of the Veteran's reported history of claimed gout symptoms.  The examiner further correctly noted that the service treatment records were silent for chronicity of symptoms for the bilateral feet or symptoms indicative of gout, much less evaluation, treatment, or diagnosis for gout during military service.  Also, the examiner considered the August 1989 examination, considering the more contemporaneous, post-service evidence wherein the Veteran reported that he was in good health.  The examiner additionally indicated of other pertinent evidence, including there being no documentation of chronicity of symptoms for, treatment for, or diagnosis of gout.  Furthrmore, there was consideration of the Veteran's report of not receiving preventative medication for gout until many years after military service.  Thus, it is clear that the examiner took into consideration all relevant factors in giving her opinion.  In light of the factual and medical support the examiner gave for her opinion, the Board finds that the opinion does contain sufficient rationale and is afforded great probative value in adjudicating the claim of service connection for gout.  

Also, to the extent the Veteran argues that he has had chronic gout since service, the Board finds that his assertions are not credible.  The Veteran's statements to that effect are inconsistent with the evidence of record.  In regards to the contemporaneous evidence, the post-service August 1989 report of medical history, the Veteran specifically reported that he did not have swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; pain or trick shoulder or elbow; a trick or locked knee; or foot trouble.  His medical examiner at that time specifically found that the Veteran's lower extremities, feet, and spine were normal.  

The Board further finds that the Veteran has been inconsistent in his report of symptoms that he relates to gout in service.  The Veteran has reported that following his first instance of gout while in Germany, he would have flare-ups, 
but would withstand the pain as he was afraid of consequences, implying that he did not seek treatment due to fear of retribution, but rather self-medicated himself.  (April 2014 lay statement).  The Board notes, however, that following his return from Germany, the record documents numerous service treatment records showing that the Veteran repeatedly sought medical treatment for other disorders while in service, including for his claimed lumbar spine disorder.  

Furthermore, the Veteran reported that he continued to receive treatment for gout after service from the deceased Dr. C.  (April 2014 VA Form 646, July 2014 Board hearing).  However, he reported to the April 2015 VA examiner that that he did not receive preventative medication for gout until 2007.  The Veteran has thus implied that he received treatment from Dr. C. for gout right after service, but that he did not require medication for it for almost two decades following his separation from service.  

Moreover, an April 1, 2008 private medical record documents that the Veteran was treated for swollen joints, which the Veteran had reported from different areas of his body, but that his medical provider did not even suspect gout initially.  Rather, his medical provider suspected bursitis.  (April 1, 2008 M.J. Grugan, D.O. record).  Even a week later, while following up for joint swelling, his medical provider still was unsure that the Veteran had gout.  Rather, he diagnosed the Veteran with arthritis rule out gout and ordered additional laboratory testing.  (April 1, 2008 M.J. Grugan, D.O. record).  The first record of medication prescribed for gout was not until December 2008.  (December 2008 M.J. Grugan, D.O. record).  Given the Veteran's claimed history of a diagnosis of and treatment for gout following service, approximately 20 years previously, the Board finds that it is questionable that the Veteran would obtain treatment for joint swelling in 2008 but not report his claimed history of gout treatment or diagnosis.  

The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry, 7 Vet. App. at 68.  Those records are more reliable than the Veteran's current unsupported assertions made in connection with his claim for monetary benefits from the government.  See Cartright, 2 Vet. App. at 25.  As such, the Veteran's current statements as they relate to his pending VA benefits claim are not credible.

iii.  Respective to Both Claims

As to both the gout and lumbar spine disorder claims, although lay persons are competent to provide opinions on some medical issues, as to the relevant issues in this case, of whether the Veteran has a medically diagnosed gout or low back disorder related to service, such questions are outside the realm of common knowledge of a lay person.  Such questions involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, the Veteran's 2008 medical provider, a doctor of osteopathic medicine, took over a week to determine that the Veteran had gout and initially did not diagnose the Veteran with gout despite notations of joint swelling such as the Veteran claims he had in service.  Similarly, the May 2013 VA examiner provided an in-depth knowledge of occurrence and recurrence of back pain in the general population that a lay person would not likely have knowledge.  As such, to the extent that the Veteran and his wife have provided medical opinions on these matters, such opinions are not competent.

To the extent that the Veteran may be claiming service connection for arthritis on a presumptive basis, the May 2013 spine examiner specifically found that the Veteran's lumbar spine disorder did not develop within one year of discharge.  Also, the most probative medical evidence of record shows that the Veteran did not receive a diagnosis of gout until years following his discharge from service.  As such, service connection on a presumptive basis is not warranted.

The most probative medical evidence of record, which of the May 2013 lumbar spine disorder examiner and the April 2015 gout examiner, shows that the Veteran's current gout and lumbar spine disorder are not etiologically related to service.  As the preponderance of the probative evidence is against each claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for a gout and lumbar spine disorder are denied.  

III. Acquired Psychiatric Disorder Claim

As to the acquired psychiatric disorder claim, the Veteran contends that the disorder developed secondary to pain from his claimed gout and lumbar spine disorder.  Indeed, the Veteran's representative has clearly construed the psychiatric disorder claim is only of a secondary nature, stating that "the mental health issues, uh we're actually looking at those as being, uh, because of the pain and limitations.  Those are secondary.  We're not asking for those to be direct service connected."  (July 2014 Board hearing).  

When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  There is no evidence of record in support of a direct service connection claim.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As the Board has not granted service connection for either gout or a lumbar spine disorder, service connection secondary to either such disorder is not possible.  Furthermore, the Veteran is not service-connected for any other disability.  As such, service connection for an acquired psychiatric disorder, as secondary to a service-connected disability is denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for gout is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for an acquired psychiatric disorder, claimed as depression secondary to gout and a lumbar spine disorder, is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


